DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-11 were originally filed September 23, 2020.
	Claims 1-11 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.
Priority
	The present application is a CON of 15/566,066 filed October 12, 2017 (now U.S. Patent 10,792,327) which is a 371 (National Stage) of PCT/US2016/027292 filed April 13, 2016 which claims the benefit of 62/147,350 filed April 14, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the first line of the specification should be updated to include the 371 (National Stage) of PCT/US2016/027292 filed April 13, 2016 information.  
Appropriate correction is required.


Claim Objections
Claim 3 is objected to because of the following informalities:  “non-glycosylated bioactive” of line 2 should read “non-glycosylated bioactive PAs”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “wherein the saccharide is conjugated to the charged peptide by a linker” should read “wherein the terminal saccharide is conjugated to the charged peptide segment by a linker”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “wherein the saccharide is selected from the group consisting of monosaccharide, disaccharide, oligosaccharide, and glycomimetic” should read “wherein the terminal saccharide is selected from the group consisting of a monosaccharide, a disaccharide, an oligosaccharide, and a glycomimetic”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: the conjunction should be “and/or”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,792,327. Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the present claims and the method of utilizing a composition of U.S. Patent No. 10,792,327 are drawn to a GPA nanofiber wherein the GPA comprises a hydrophobic nonpeptide tail, a structured peptide segment, a charged peptide segment, and a terminal saccharide and the nanofiber comprises a hydrophobic core, a peptide surface, and saccharides displayed on the surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 2012/0264912, 2013/0116789, and 2011/0020917.
Matson et al., 2011, Drug release from hydrazine-containing peptide amphiphiles, Chem Commun, 47(28): 7962-7964.
Khan et al., 2012, Self-Assembling Glucagon-Like Peptide 1-Mimetic Peptide Amphiphiles for Enhanced Activity and Proliferation of Insulin-Secreting Cells, Acta Biomater, 8(5): 1685-1692.

Citation of additional art.
	Restuccia et al., 2015, Self-assembled glycopeptide nanofibers as modulators of galectin-1 bioactivity, Cell Mol Bioeng, 8(3): 471-487.


Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658